Electronically Filed
                                                      Supreme Court
                                                      SCWC-30447
                                                      22-MAY-2012
                                                      09:12 AM
                          NO. SCWC-30447


           IN THE SUPREME COURT OF THE STATE OF HAWAII



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


        GRANT Y. CUMMINS, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (ICA NO. 30447; CASE NO. 1DTA-09-05664)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

   and Circuit Judge Nakasone, in place of Duffy, J., recused)


          Petitioner/Defendant-Appellant’s application for writ


of certiorari filed on April 13, 2012, is hereby rejected.


          DATED:   Honolulu, Hawai'i, May 22, 2012.

Earle A. Partington for            /s/ Mark E. Recktenwald
petitioner/defendant-appellant
on the application                 /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna 


                                   /s/ Karen T. Nakasone